UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO § 240.13d-1(a) AND AMENDMENTS THERETO FIXED PURSUANT TO § 240.13d-2(a) Under the Securities Exchange Act of 1934 (Amendment No. 1)* CLIPPER REALTY INC. (Name of Issuer) Common Stock (Title of Class of Securities) 18885T306 (CUSIP Number) James J Junewicz Winston & Strawn LLP 35 West Wacker Drive Chicago, IL 60601 (312) 558-3600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 9, 2017 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§ 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. ☐ Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See § 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 18885T306 13D Page 2 of 11 Pages 1 NAMES OF REPORTING PERSONS Sam Levinson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ( See Instructions) (a) ☐ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS ( See Instructions) OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 7 SOLE VOTING POWER NUMBER OF SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ( See Instructions) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 35.2% 14 TYPE OF REPORTING PERSON ( See Instructions) IN 1 Includes 15,742 vested long term incentive plan units (“LTIP Units”), a class of units of Clipper Realty L.P. (the “Operating Partnership”), a direct subsidiary of Clipper Realty Inc. (the “Issuer”). The LTIP Units are convertible by the Reporting Person, upon vesting, into an equivalent number of units of limited partnership interests (“OP Units”) of the Operating Partnership. Each OP Unit is redeemable at the request of the holder for cash in an amount equal to the price of a share of Common Stock of the Issuer or, at the election of the Issuer, one share of Common Stock. 2 Represents 1,235,266 shares of Common Stock and 4,464,692 Class B LLC Units owned by Trapeze Inc. (“Trapeze”), a Delaware corporation, 134,482 shares of Common Stock and 1,362,039 Class B LLC Units owned by Trapeze D Holdings LLC (“Trapeze D”), a Delaware limited lability company, and 126,335 shares of Common Stock and 1,469,548 Class B LLC Units held by ECL Holdings LLC (“ECL”), a Delaware limited liability company. Class B LLC Units, which are units of certain limited liability companies that are indirect subsidiaries of the Issuer, are exchangeable, together with an equal number of shares of special voting stock of the Issuer (the “Special Voting Stock”) for an amount of cash equal to the fair market value of a share of Common Stock of the Issuer or, at the election of the Issuer, one share of Common Stock. 3 This calculation is based on 17,812,755 shares of the Common Stock of the Issuer outstanding as of May 15, 2017, as reported in the Quarterly Report on Form 10-Q, filed by the Issuer on May 15, 2017 (the “Form 10-Q”), plus the number of LTIP Units and Class B LLC Units beneficially owned by the Reporting Person referred to above. CUSIP No. 18885T306 13D Page 3 of 11 Pages 1 NAMES OF REPORTING PERSONS Trapeze Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ( See Instructions) (a) ☐ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS ( See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 0 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ( See Instructions) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.6% 14 TYPE OF REPORTING PERSON ( See Instructions) CO 1 Represents 1,235,266 shares of Common Stock and 4,464,692 Class B LLC Units owned by Trapeze. Class B LLC Units, which are units of certain limited liability companies that are indirect subsidiaries of the Issuer, are exchangeable, together with an equal number of shares of Special Voting Stock for an amount of cash equal to the fair market value of a share of Common Stock of the Issuer or, at the election of the Issuer, one share of Common Stock. 2 This calculation is based on 17,812,755 shares of the Common Stock of the Issuer outstanding as of May 15, 2017, as reported in the Form 10-Q, plus the number of Class B LLC Units beneficially owned by the Reporting Person referred to above. CUSIP No. 18885T306 13D Page 4 of 11 Pages 1 NAMES OF REPORTING PERSONS Trapeze D Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ( See Instructions) (a) ☐ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS ( See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 0 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ( See Instructions) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.8% 14 TYPE OF REPORTING PERSON ( See Instructions) OO (limited liability company) 1 Represents 134,482 shares of Common Stock and 1,362,039 Class B LLC Units owned by Trapeze D. Class B LLC Units, which are units of certain limited liability companies that are indirect subsidiaries of the Issuer, are exchangeable, together with an equal number of shares of Special Voting Stock for an amount of cash equal to the fair market value of a share of Common Stock of the Issuer or, at the election of the Issuer, one share of Common Stock. 2 This calculation is based on 17,812,755 shares of the Common Stock of the Issuer outstanding as of May 15, 2017, as reported in the Form 10-Q, plus the number of Class B LLC Units beneficially owned by the Reporting Person referred to above. CUSIP No. 18885T306 13D Page 5 of 11 Pages 1 NAMES OF REPORTING PERSONS ECL Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP ( See Instructions) (a) ☐ (b) ☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS ( See Instructions) WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) or 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER NUMBER OF 0 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 0 WITH 10 SHARED DISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ( See Instructions) ☐ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.3% 14 TYPE OF REPORTING PERSON ( See Instructions) OO (limited liability company) 1 Represents 126,335 shares of Common Stock and 1,469,548 Class B LLC Units held by ECL. Class B LLC Units, which are units of certain limited liability companies that are indirect subsidiaries of the Issuer, are exchangeable, together with an equal number of shares of Special Voting Stock for an amount of cash equal to the fair market value of a share of Common Stock of the Issuer or, at the election of the Issuer, one share of Common Stock. 2 This calculation is based on 17,812,755 shares of the Common Stock of the Issuer outstanding as of February 9, 2017, as reported in the Form 10-Q, plus the number of Class B LLC Units beneficially owned by the Reporting Person referred to above. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended by replacing it in its entirety with the following: In formation transactions effected in connection with the Issuer’s private offering of Common Stock in August 2015 (the “Formation Transactions”), Trapeze, Trapeze D and ECL had their interests in the predecessor entities of the Issuer converted into Class B LLC Units in the following amounts: 4,464,692 Class B LLC Units to Trapeze; 1,362,039 Class B LLC Units to Trapeze D; and 1,469,548 Class B LLC Units to ECL. The Reporting Persons were issued an equal number of shares of Special Voting Stock of the Issuer for each Class B LLC Unit held. In addition, Trapeze was issued 755,939 shares of Common Stock for its interests in one of the predecessor entities of the issuer. Each of Trapeze, Trapeze D and ECL also purchased shares of Common Stock in the private offering at $13.50 per share in the following amounts: Trapeze purchased 335,659 shares of common stock, Trapeze D purchased 61,482 shares of Common Stock, and ECL purchased 66,335 shares of Common Stock. The source of funds for these purchases was working capital. Page
